Order entered December 20, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00619-CV

       LYNDON THOMPSON AND PAULA THOMPSON, Appellants

                                       V.

WILMINGTON SAVINGS FUND SOCIET FSB AS OWNER TRUSTEE OF
     THE RESIDENTAL CREDIT OPPORTUNITIES, Appellee

                On Appeal from the County Court at Law No. 2
                            Dallas County, Texas
                    Trial Court Cause No. CC-22-00129-B

                                    ORDER

      Before the Court is appellants’ December 19, 2022 second motion for

extension of time to file their brief. We GRANT the motion to the extent we

ORDER the brief be filed no later than January 30, 2023. Because the brief was

first due November 30, 2022, we caution appellants that further extension requests

will be disfavored.


                                            /s/   KEN MOLBERG
                                                  JUSTICE